U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 0-25933 SOUTHCOAST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-1079460 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 530 Johnnie Dodds Boulevard Mt. Pleasant, South Carolina 29464 (Address of principal executive offices) 843-884-0504 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES[ X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] (This is the first report for which an Interactive Data File is required to be filed and posted.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[ X ] State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 5,290,429 shares of common stock, no par value, as of July 31, 2011 SOUTHCOAST FINANCIAL CORPORATION INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Income – Six months ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Income – Three months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income (Loss) - Six months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7-24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 6. Exhibits 37 Signatures 37 Exhibit Index 38 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Balance Sheets PART I - FINANCIAL INFORMATION Item 1 - Financial Statements June 30, December 31, (Unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold - Total cash and cash equivalents Investment securities Available for sale Federal Home Loan Bank Stock, at cost Loans held for sale Loans, net of allowance of $10,106,300 and $9,512,831 Premises and equipment, net Other real estate owned Company owned life insurance Deferred tax asset, net of valuation allowance - Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank Borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Common stock (no par value; 20,000,000 shares authorized; 5,280,925 shares outstanding at June 30, 2011 and 4,780,822 at December 31, 2010) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Income (Unaudited) For the Six Months Ended June 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Cash and federal funds sold Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gain on sale of available for sale securities Company owned life insurance earnings Other-than-temporary impairment on available for sale securities ) - Other Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software Insurance Professional fees Telephone, postage, and supplies Gain on sale of other real estate owned ) ) Other real estate owned rental income, impairment provision, and other expenses ) Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense Net income (loss) $ ) $ Basic net income (loss) per common share $ ) $ Diluted net income (loss) per common share $ ) $ Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Cash and federal funds sold Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gain on sale of available for sale securities Company owned life insurance earnings Other-than-temporary impairment on available for sale securities - - Other Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software Insurance Professional fees Telephone, postage, and supplies Gain on sale of other real estate owned ) ) Other real estate owned rental income, impairment provision, and other expenses ) Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense Net income (loss) $ ) $ Basic net income (loss) per common share $ ) $ Diluted net income (loss) per common share $ ) $ Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 4 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income (Loss) For the six months ended June 30, 2011 and 2010 (Unaudited) Common Stock Accumulated Accumulated Other Comprehensive Shares Amount Deficit Income (Loss) Total Balance, January 1, 2010 $ $ )
